817 F.2d 890
260 U.S.App.D.C. 167, 13 O.S.H. Cas.(BNA) 1288,1986-1987 O.S.H.D. ( 27,907
FARMWORKERS JUSTICE FUND, INC., et al.v.William BROCK, Secretary of Labor, et al.
No. 85-1824.
United States Court of Appeals,District of Columbia Circuit.
May 7, 1987.

1
Before WALD, Chief Judge, WILLIAMS, Circuit Judge, and WILL*, Senior District Judge, U.S. District Court for the Northern District of Illinois.

ORDER

2
Upon consideration of the letter from respondents dated April 28, 1987, advising the Court of the issuance of field sanitation standards by the Secretary of Labor, and the mandate of the Court not having issued, it is


3
ORDERED, by the Court, that the opinion and judgment of the Court, the concurring opinion and the opinion concurring in part and dissenting in part, all filed on February 6, 1987, 811 F.2d 613, be, and the same hereby are, vacated as moot.  It is


4
FURTHER ORDERED, by the Court, that the petition for rehearing directed to the panel is dismissed as moot.


5
The Clerk is directed to enter this case as terminated upon the docket of the Court and to issue a certified copy of this order to respondent in lieu of formal mandate.



*
 Sitting by designation pursuant to 28 U.S.C. Section 294(d)